Dear Mr. Faraldo:
You have requested an opinion of the Attorney General regarding the collection of overdue fines. You state that in the past the prior judge for the 35th Judicial District Court had assessed a number of fines to be collected on a time payment schedule.  This practice was discontinued when the current judge was elected.
Despite numerous attempts by your office to enforce payment, many of these fines have been uncollectible due to the unknown whereabouts of the defendants.  In an effort  to replenish a Criminal Court Fund which is in a deficit situation, the Judge, the District Attorney, the Clerk of Court and the Sheriff desire to assign the collection of these delinquent fines to a collection agency. Under the proposed contractual arrangement, the only compensation received by the collection agency would be a reasonable percentage of the delinquent fines actually collected.
You have requested our opinion as to whether it is permissible for the Sheriff, with the formal approval of the District Court, to enter into such an agreement.  If so, you ask whether the public bid laws apply in procuring the services of a collection agency.
We have reviewed the constitutional and statutory provisions relating to the powers and duties of sheriffs and can find nothing that would prohibit the Sheriff from entering into such an agreement. Our opinion is predicated upon the concurrence to the agreement of all parties enumerated hereinabove, and a formal order of the District Court Judge authorizing the contract and the percentage and/or fee to be retained by the collection agency.  As discussed, this opinion is limited to only those fines that have been previously assessed, are currently delinquent and which you have been unable to collect.  While a contract for the services of a collection agency are not required to be publicly bid by the Sheriff, we recommend that you solicit several proposals to ensure the confection of a contract that is most favorable to your office.
Trusting this adequately responds to your inquiries, I am
Very truly yours,
 RICHARD P. IEYOUB
Attorney General
                              By: ______________________________________  ROBERT  E.  HARROUN,  III
Assistant Attorney General
RPI/Rob, III/cla
Date Received
Date Released
Mr. Robert E. Harroun, III Assistant Attorney General